UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6227


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO CHESTER LEWIS, a/k/a Big Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:05-cr-00107-JAG-1)


Submitted:   April 25, 2013                     Decided: April 30, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Chester Lewis, Appellant Pro Se.           Elizabeth Wu,
Assistant United States Attorney, Erik Sean Siebert, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antonio     Chester     Lewis      appeals       the    district       court’s

order      denying    his     18     U.S.C.    § 3582(c)(2)        (2006)         motion    for

reduction in his sentence based on Amendment 750 to the U.S.

Sentencing        Guidelines       Manual      (2010).       We    conclude          that   the

district court properly determined that Lewis was ineligible for

a sentence reduction because his sentencing range was determined

by   his    career        offender    designation,         not    the    drug       quantities

attributable to him, and thus was not impacted by Amendment 750.

United     States     v.     Munn,    595     F.3d   183,    187       (4th    Cir.    2010).

Accordingly,         we    affirm     the     district     court’s       order.        United

States     v.    Lewis,      No.    3:05-cr-00107-JAG-1           (E.D.       Va.    Jan.   31,

2013).       We dispense with oral argument because the facts and

legal      contentions       are     adequately      presented         in   the     materials

before     this    court     and     argument      would    not    aid      the     decisional

process.



                                                                                      AFFIRMED




                                               2